DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2.	This instant Office Action is in response to RCE (Request for continued Examination) filed on 1/4/2021.
3.	Claims 1-7, 18-24, 35-41, 52, 54-69 were previously cancelled. 
4.	Claims 8-17, 25-34, 42-51, 53, 70-78 numbered accordingly are allowed herein. 
5.	This Office Action is made Notice of Allowance.
Response to Arguments
6.	Applicant’s arguments regarding the RCE filed on 1/4/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on 1/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
1.	Claims 8-17, 25-34, 42-51, 53, 70-78 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 8, 25, 42, and 53 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Okubo et al. US 20120307648 teaches UE includes processing capability and he prior art Tabet et al. US 20150124671 hereafter Tabet discloses in Section [0053] The network resource scheduler of the network apparatus-300 (i.e. BS) may be able to determine which UEs 106 should receive PDCCH (physical downlink control channel), PDSCH (physical downlink shared channel), and PHICH HARQ transmissions, and on what RBs these HARQ transmissions should be received during a respective TTI in the DL or in the UL; Section [0074] As would be understood by those skilled in the art, the PDCCH include downlink control information  from an eNodeB, that informs a UE of various DL resource allocations, HARQ information, various UL scheduling grants and etc. The PUCCH carry DL HARQ acknowledgements ACK/NACKs that are transmitted by a UE to a network apparatus in response to the UE receiving, or not receiving various DL data transmissions via the PDSCH 502; Section [0090] The eNodeB configured to transmit DL information (i.e. DL Transmission) to a UE during a first TTI, after receiving the DL information from the eNodeB, the UE can process the received DL transmission over the duration of next three TTIs which is associated with a 3 ms and the UE send a HARQ acknowledgement (ACK/NACK) message (i.e. UL transmission) to the eNodeB on TTI4; and the prior art Tabet et al. US 20160112181 hereafter Tabet II disclose in Section [0056] a UE is broadly defined to encompass any computing device capable of wireless communication; Section [0154] the UE is capable of transmission by utilizing TTI-bundling; Section [0100] For the TTI bundling process, for these new types of devices might be triggered by the UE informing the base station about its current power limitations via radio resource control (RRC) layer signaling and UE transmit transport block in consecutive sub-frames or TTIs to the base station; Section [0117] the eNB send first TTI bundle for a downlink and UE receive first transmission of the TTI bundle at subframe.
However, Okubo, Tabet, and Tabet II do not render obvious in combination with other limitations in the independent claims the claim elements identifying, by a user equipment (UE), a capability of the UE to process transmissions, wherein the capability is associated with a quantity of symbols for the UE to process the transmissions: transmitting, to a base station, an indication of the UE’s capability to process transmissions; receiving a first physical channel transmission from the base station in a first transmission time interval (TTI); and communicating a second physical channel transmission with the base station in a second TTI, wherein the second TTI is determined based on the first TTI and the indicated capability of the UE to process transmissions.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 8-17, 25-34, 42-51, 53, 70-78 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 8-17, 25-34, 42-51, 53, 70-78 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


January 29, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477